UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-6945


CORNELL ROGERS,

                  Plaintiff - Appellant,

          v.

ERICA POWELL, Nurse; GRAY, Nurse,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:10-cv-00468-AJT-TRJ)


Submitted:   August 26, 2010                 Decided:   September 7, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cornell Rogers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Cornell    Rogers    appeals        the    district      court’s    order

dismissing     without     prejudice     his     42        U.S.C.   § 1983    (2006)

complaint.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district   court.     Rogers    v.     Powell,       No.    1:10-cv-00468-AJT-TRJ

(E.D. Va. filed June 28, 2010, and entered June 29, 2010).                        We

dispense     with   oral    argument     because       the      facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                        2